Curia.

It follows, from the view we took of the statute, (sess. 48, ch. 238,) at the present term, in Wheeler v. Roberts,(a) that the affidavit for a certiorari under that act, need not be made within any particular time. There is no existing statute which requires any affidavit at all, though this, to be sure, is necessary in civil cases, by the common law. The motion to quash is, therefore, denied.
As to the merits; the justice erred in receiving an interested witness, after his attention had been called to the question, and the interest was apparent, though the defendant below did not appear.
Judgment reversed.

 See the next preceding case.